Appeal from a judgment of the County Court of Chenango County (Dowd, J.), rendered November 8, 1996, convicting defendant *801upon his plea of guilty of the crime of burglary in the second degree.
We find no abuse of discretion in County Court’s denial of defendant’s motion to vacate his guilty plea (see, CPL 220.60 [3]). Despite defendant’s contentions of coercion advanced in his motion to withdraw his plea, a review of the record as a whole clearly demonstrates that defendant entered a knowing, voluntary and intelligent guilty plea (see, People v Austin, 238 AD2d 631). The record reveals that County Court sufficiently inquired into defendant’s understanding of the plea and the consequences thereof (see, People v Alstin, 239 AD2d 790). Moreover, contrary to defendant’s contentions, the plea allocution establishes that defendant unequivocally waived his right to appeal as part of the plea bargain, regardless of his refusal to sign the waiver of appeal at sentencing (see, People v Moissett, 76 NY2d 909; People v Smith, 210 AD2d 533, 535, lv denied 84 NY2d 1039).
Crew III, J. P., White, Peters, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed.